Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-final action in response to RCE filed on 02/15/2022. Claims 1-2, 4-15, 17, 20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 Claim Objection
Claim 11 is objected because it appears that “the aerial transport” in the last limitation is a typographical error of “aerial vehicle” as previously, aerial transport is meant to describe the portion of the trip that involve aerial vehicle as oppose to the actual vehicle customer is physically located.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-10, 12, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel (US 20190325757) in view of Fagan (US 20160062327), further in view of Sweeney (US 20150161554).
As per claim 1, Goel discloses a computing system comprising:
one or more processors (see at least Goel, 0142, The example computer 800 includes at least one processor 802); and
one or more memory devices, the one or more memory devices storing instructions that when executed by the one or more processors cause the computing system to perform operations (see at least Goel, 0142-0143 memory 806 holds instruction and data used by the processor 802), the operations comprising:
obtaining, from a user device, a request for a transportation service that comprises at least an aerial transport of a user, wherein the request is generated via a user software 
determining an aerial service provider associated with at least one aerial service provider device to provide the aerial transport for the user, wherein the aerial transport is associated with an origin aerial facility and a destination aerial facility (see at least Goel, 0160-0161, For example, requests may be considered eligible if any time may be saved by servicing them at least in part with a VTOL aircraft … In one embodiment, the itinerary includes three legs: (1) from the origin to a take-off node; (2) from the take-off node to a landing node. See also Fig. 11, step 1120 determine whether request is eligible to be serviced by VTOL);
generating a multi-modal transportation itinerary for facilitating the aerial transport for the user, the multi-modal transportation itinerary comprising at least a first transportation leg, a second transportation leg, and a third transportation leg, wherein the aerial service provider is associated with the second transportation leg to provide the aerial transport to the user during the second transportation leg (see at least Goel, 0161, In one embodiment, the itinerary includes three legs: (1) from the origin to a take-off node; (2) from the take-off node to a landing node; and (3) from the landing node to the destination);
monitoring the transportation service that comprises at least the aerial transport of the user to determine a plurality of state changes associated with the transportation Examiner notes that this shows a state of boarding has not completed and a state of boarding has completed.), 
wherein monitoring the transportation service comprises obtaining data associated with a plurality of devices involved in the transportation service, wherein the plurality of devices comprise the user device, one or more ground vehicle service provider devices, one or more aerial vehicle service provider devices, and one or more facility devices (see at least Goel, 0162-0163, either a computer system in the VTOL aircraft or a node management system 130 sends a notification … or the rider may be requested to confirm … via the client device. See also 0029, 130 may be located at the node. See further 0130, 705 send out an invitation to one or more vehicles (or driver client device 140) … rider is paired with a vehicle for which the driver accepts the invitation. Examiner notes that client device is user device; computer in the VTOL is aerial vehicle service provider device, and node management system 130 that resides in the take-off node is facility device; and vehicle or driver client device that accepts the invitation is the ground vehicle service provider devices);
wherein each respective state change of the plurality of state changes is associated with one or more corresponding user interface states at one or more of the plurality of devices, wherein each respective user interface state corresponds Examiner notes the state change (from non-boarded to boarded) is associated with information collected from these devices, which is an associated device state for each of these devices that also correspond to user interface state where having notification is one state and not having notification is another state), 
wherein monitoring the transportation service comprises:
determining a state change associated with the transportation service of the plurality of state changes associated with the transportation service (see at least Goel, 0162, a computer system in the VTOL aircraft or a node management system 130 sends a notification … that the rider has completed boarding);
in response to the state change associated with the transportation service, adjusting an aerial software application that runs on the at least one aerial service provider device based at least in part on an aerial Examiner notes the VTOL computer generates a notification in response to customer boarding, which transitioned from a state of lacking notification to a state of having a generated notification. This also correspond to the VTOL having less seat available);
determining  a subsequent state change of the plurality of state changes associated with the transportation service, wherein the subsequent state change occurs after the state change (see at least Goel, 0164, 115 sends 1160 instructions to the VTOL aircraft 120 to take-off … if (1) all of its seats are full. Therefore, VTOL takes off after rider has boarded the VTOL and the transportation service enters a state where the second leg is underway. Examiner further notes VTOL’s taking off is associated with the computer on VTOL, thereby being a device state at one or more plurality of devices);
determining a ground vehicle service provider associated with at least one ground vehicle service provider device to provide ground transportation for the user during the third transportation leg based, at least in part, on the subsequent state change (see at least Goel, 0128, 750 may not identify the specific ground-based vehicle that will pick the rider up at the arrival node until the VTOL-serviced leg is underway. See also 0130, For ground-based legs, … 750 may similarly send instructions to … a client device 140 associated with the driver of Examiner notes that the third leg is associated with a driver device and its selection is based on VTOL taking off); and
adjusting a ground software application that runs on the at least one ground vehicle service provider device associated with the ground vehicle service provider based, at least in part, on a ground vehicle service provider Examiner notes the vehicle or driver client device’s software is modified to have a passenger assigned in response to subsequent state change).

Goel does not explicitly disclose 
aerial state corresponding to the state change is related to aerial user interface
the adjustment to aerial software application updates a passenger manifest displayed by an aerial user interface of the aerial software application
adjustment to ground vehicle service provider involves adjusting user interface of the ground vehicle service provider device to display information

Regarding aerial software application, Goel, as noted above, discloses instructions being received to the VTOL in response to passenger boarding. Goel also discloses that 
Fagan teaches that when passenger board an aerial vehicle, the seat being occupied is recorded (see at least Fig. 18 and 0168, change seat GUI 250 permits the passenger to move from an initial seat 74 to a new seat) and pilot of aerial vehicle has a display that updates passenger manifest displayed passenger manifest displayed on the aerial software application in response to receiving instructions such as current passenger’s seat (see at least Fagan, Fig. 24, which shows a passenger manifest 286 that displays current seat of passenger. See 0312, where 286 is referred as “passenger manifest GUI”. See 0062, that flight crew includes pilot. See also 0076, that “passenger IO node 20 and the crew IO node 22 are contemplated to provide overlapping functionality”. Examiner notes that these passages show Fig. 24’s passenger manifest is accessible to a pilot’s device onboard the aerial vehicle and that the manifest will update to show passenger’s current seat (noting Fig 18 showing an interface to switch current seats).)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Fagan’s GUI on a device accessible to a pilot onboard with Goel’s VTOL that can be piloted by a human pilot for the purpose of improving aircraft functions to its occupants in cabin (Fagan: 0010).

Regarding displaying information on ground vehicle service provider device, Goel, as noted above, discloses adjusting software application of vehicle service provider 

Sweeney teaches that in order to solicit driver’s acceptance or rejection of a pending invitation, a ground vehicle device user interface is changed to display relevant information (see at least Sweeney, 0094, When the selected driver operates his or her driver device, the invitation can enable the driver to select … “Accept” or “Decline”. … If the driver accepts the invitation, then the transport has been arranged. Examiner notes the device state would change to display the invitation from a user interface that lacks the invitation, wherein the invitation has the buttons to accept or decline).
Therefore, it would have been obvious for one ordinary skilled in the art right before the effective filing date of the invention to combine Sweeney’s “Accept” button with Goel’s sending invitation to potential driver for the purpose of collecting driver’s acceptance to invitation (Sweeney: 0094).

As per claim 2, Goel further discloses the computing system of claim 1, wherein adjusting the aerial software application that runs on the at least one aerial service provider device based, at least in part, on the aerial user interface state corresponding to the state change associated with the transportation service comprises:
determining the aerial Examiner notes when passenger boards, check-in has completed); and
Goel does not explicitly disclose
state of aerial service provider device is related to user interface of the device;
communicating data to the at least one aerial service provider device to implement the aerial user interface state within the aerial software application .

Similarly to claim 1’s rationale, Fagan teaches that when passenger board an aerial vehicle, the seat being occupied is recorded (see at least Fig. 18 and 0168, change seat GUI 250 permits the passenger to move from an initial seat 74 to a new seat) and pilot of aerial vehicle has a display that updates passenger manifest displayed passenger manifest displayed on the aerial software application in response to receiving instructions such as current passenger’s seat (see at least Fagan, Fig. 24, which shows a passenger manifest 286 that displays current seat of passenger. See 0312, where 286 is referred as “passenger manifest GUI”. See 0062, that flight crew includes pilot. See also 0076, that “passenger IO node 20 and the crew IO node 22 are contemplated to provide overlapping functionality”. Examiner notes therefore, data related to current seat of passenger is communicated (e.g., during user selecting a new seat or subsequently) to update Fig. 24’s information being displayed.)


As per claim 4, Goel further discloses the computing system of claim 1, wherein the operations further comprise:
adjusting the user software application that runs on the user device associated with the user based, at least in part, on a Examiner notes user device’s software is adjusted in response to the signals received).
Goel does not explicitly disclose that the confirmation necessarily involve a user interface state despite strongly implies such functionality. Goel even goes so far that the confirmation may involve a user making confirmation from user’s device (0162). Nevertheless, Goel does not explicitly disclose that this confirmation mean a user interface is changed to solicit user’s input.
Sweeney, however, as shown above in claim 1’s rejection above, can send data (invitation) to device that will adjust user device software application to reflect a user device state change (see at least Sweeney, 0034, invitation is sent to solicit an accept response).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Sweeney’s method of transmitting data in order to collect response data from user device with Goel’s method of requesting user device 

As per claim 5, Goel further discloses the computing system of claim 4, wherein adjusting the user software application that runs on the user device associated with the user based on the user interface state corresponding to the state change associated with the transportation service comprises:
determining the user state change for the user of the user software application, wherein the user state change comprises an indication that the user has completed a checked-in operation for the second transportation leg (see at least Goel, 0162, rider’s client device 140 may confirm boarding based on signals detected … (e.g., Bluetooth, audio, etc.) Examiner notes that completed boarding would indicate completed check-in); and
communicating data to the user device to implement the user interface state within the user software application (see at least Goel, 0162, rider’s client device 140 may confirm boarding based on signals detected … (e.g., Bluetooth, audio, etc.)).

As per claim 6, Goesl discloses the computer system of claim 5, but does not explicitly disclose wherein to implement the user interface state within the user software application, an interface of the user software application is adjusted to reflect the user interface.
Goel, however, discloses that user may interact with user device to confirm boarding (0162), but does not explicitly such confirmation can be triggered by communicating data to user 
Sweeney, however, as shown above in claim 1’s rejection above, can send data (invitation) to device that will adjust user device software application to reflect a user device state change (see at least Sweeney, 0034, invitation is sent to solicit an accept response).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Sweeney’s method of transmitting data in order to collect response data from user device with Goel’s method of requesting user device to provide confirmation of boarding for the purpose of facilitating information collection (Sweeney: 0034).

As per claim 8, Goel further discloses the computing system of claim 1, wherein the operations further comprise:
adjusting an origin facility software application that runs on a facility device associated with the origin facility based, at least in part, on an origin facility uExaminer notes that software of 130 is adjusted to send the notification based on passenger boarding that is associated with the origin facility and the node 130 that’s housed within the facility; further, because or is inclusive, it can coexist with aerial device transmitting notification)

Sweeney, however, teaches using user interface to display status of trip (see at least Sweeney, 0034, invitation is sent to solicit an accept response. Examiner notes that user interface is modified in response to receiving data)
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Sweeney’s method of modifying user interface with Goel’s node management system for the purpose of indicating current status of a trip.

As per claim 9, Goel further discloses the computing system of claim 1, wherein the operations further comprises:
determining a second subsequent state change associated with the transportation service of the plurality of state changes associated with the transportation service, wherein the second subsequent state change occurs after the state change and before the subsequent state change (see at least Goel, 0164, the original rider may be given the option between leaving at the specified time or waiting longer in exchange for a reduction in price. Examiner notes that the original rider is given the option to wait, which changes the state because the VTOL was scheduled to take off and this option is given after user boards and before VTOL takes off
determining, based at least in part on the second subsequent state change associated with the transportation service, a subsequent user interface state corresponding to the second subsequent state change associated with the transportation service for the user software application, wherein the subsequent user interface state occurs after the user interface state and comprises an indication that the user has boarded an aerial vehicle for the aerial transport (see at least Goel, 0164, the original rider may be given the option between leaving at the specified time or waiting longer in exchange for a reduction in price. Examiner notes that if user choose to wait, the user would enter a state of waiting beyond specified time, which is associated with the user that has a client device); and
Goel does not explicitly disclose
communicating data to the user device to implement the subsequent user state change within the user software application.
Goel, although discloses user is provided an option, it doesn’t explicitly disclose such option is provided to the user device. Goel, also discloses a user device that’s capable of sending notification regarding user status (0162). However, such notification is not explicitly to be in response to user receiving options.
Sweeney, nevertheless, teaches collecting user response by sending data to the user device to implement user state change within user software application (see at least Sweeney, 0034, invitation is sent to solicit an accept response).
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to combine Sweeney’s method of transmitting data in order to collect response data from user device with Goel’s method of requesting user device 

As per claim 10, Goel discloses the computing system of claim 9, but does not explicitly disclose wherein the operation further comprise:
determining, based at least in part on the second subsequent state change associated with the transportation service, a subsequent aerial user interface state corresponding to the second subsequent state change for the aerial software application, wherein the subsequent aerial user interface state comprises an indication that the user has boarded the aerial transport; and 
in response to the second subsequent state change associated with the transportation service, adjusting the aerial software application that runs on the at least one aerial service provider device, wherein the aerial software application is adjusted to provided, via the aerial user interface, the indication that the user has boarded the aerial vehicle. 

Fagan, however, teaches that after user has boarded an aerial vehicle, the user may change seats (Fig. 18 showing user changing from a current seat). Such seat changing is also a subsequent state change associated with the transportation service and as shown in Fig. 24, current seat assignment would be updated to display current seat on a passenger manifest GUI. Still further, Fagan also teaches the end user device can be an application installed on a user’s device (0109). The above description would cover limitations described in claim 9.
 Fagan, further teaches 
determining, based at least in part on the second subsequent state change associated with the transportation service, a subsequent aerial user interface state corresponding to the second subsequent state change for the aerial software application, wherein the subsequent aerial user interface state comprises an indication that the user has boarded the aerial transport (See at least Fig. 24 showing current seat in a passenger manifest GUI, where user may switch seats via change seat GUI shown in Fig. 18 after boarding. See also 0168. Examiner notes switching from one seat to another is a subsequent state change and that the device showing passenger manifest is an aerial vehicle provider device as it can be accessed by its pilot); and 
in response to the second subsequent state change associated with the transportation service, adjusting the aerial software application that runs on the at least one aerial service provider device, wherein the aerial software application is adjusted to provided, via the aerial user interface, the indication that the user has boarded the aerial vehicle (See at least Fig. 24 showing current seat in a passenger manifest GUI, where user may switch seats via change seat GUI shown in Fig. 18 after boarding. See also 0168). 
The rationale to combine would persist from claim 1.

As per claim 12, Goel discloses the computing system of claim 12, wherein the operations further comprise:
Determining, based at least in part on the subsequent state change associated with the transportation service, a destination greeter state change corresponding to the subsequent state change for a destination greeter software application that runs on a Examiner notes that this means the leaving VTOL was at embarking/disembarking position because it was waiting for passenger but nevertheless ordered to leave because another VTOL is approaching and needs to land; therefore, the launch pad would move to take-off/landing position to accommodate leaving VTOL); and
Communicating data to the destination greeter device to implement the destination greeter stage change within the destination greeter software application (see at least 0030, a node includes one or more launch pads that may move from a take-off/landing position to embarking/disembarking position. … 130 may control the movement of the launch pad (e.g., in response to instructions received from … coordination system 115 …)).

Claim 20 contains limitation substantially similar to claim 1 except for being a method claim. Therefore it is rejected under similar rationale set forth above.

Claims 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel in view of Fagan, further in view of Sweeney and Cheikh (US 20140369570)
As per claim 7, Goesl discloses the computing system of claim 6, but does not explicitly disclose wherein the user interface of the user software application is adjusted to display boarding pass information associated with the aerial transport and the user. 
Cheikh teaches as part of boarding process, adjusting interface of user software application to display boarding pass information (see at least Cheikh, 0100-0101, update may comprise information indicating that … passenger X has checked-in. A mobile boarding pass is then sent to the passenger’s mobile device. Consequently, the passenger may then proceed).
It would have been obvious for one ordinary skilled in the art just before the effective filing date of the present invention to combine Cheikh’s transmission of mobile boarding pass for display with Goel’s boarding process for the purpose of allowing easy identification of information even when passenger is seated. For example, information appears on mobile boarding pass can be helpful to verify if passenger is seating in the correct seat.

Claims 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel in view of Fagan, further in view of Sweeney and Hansen (US 20020082848)
As per claim 11, Goel further discloses the computing system of claim 9, wherein the operations further comprises:
Determining, based at least in part on the second subsequent state change associated with the transportation service, Therefore, a delay departure would change the future distribution of VTOL in the destination facility and such delay is issued by passenger that’s already boarded);
Goel does not explicitly disclose
The subsequent state change would trigger a destination facility user interface state change that correspond to a facility device associated with the destination aerial facility
In response to the second subsequent state change associated with the transportation service, adjusting the destination facility software application that runs on the facility device associated with the destination facility, wherein the destination facility software application is adjusted to provide, via a destination facility user interface, the indication that the user has boarded the aerial transport

Hansen teaches an destination facility (airport) having airport processor and monitor (Fig. 1, 32, 36). This monitor can be used to display a web page that display real-time flight schedule information. Hansen goes on to teach 
The subsequent state change would trigger a destination facility user interface state change that correspond to a facility device associated with the destination aerial facility (see at least Hansen, 0028, flight information display page 63 indicates that it lists arrival information … For example, flights which are early or have been delayed may Examiner notes that the flight delay introduced by Goel’s user would affect arrival time at the arriving airport, which would affect information being displayed at the airport processor)
In response to the second subsequent state change associated with the transportation service, adjusting the destination facility software application that runs on the facility device associated with the destination facility, wherein the destination facility software application is adjusted to provide, via a destination facility user interface, the indication that the user has boarded the aerial transport (see at least Hansen, 0028, flight information display page 63 indicates that it lists arrival information … For example, flights which are early or have been delayed may appear in a distinctive manner.)

Therefore, it would have been obvious for one ordinary skilled in the art before the invention of the present invention to combine Hansen’s airport monitor that display a flight status in real time with Goel’s capability of allowing passenger to decide whether to delay flight departure for the purpose of displaying current information at destination airport.

Claims 14-15, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goel in view of Fagan.
As per claim 14, Goel disclsoe a computing system comprising:
One or more processors (see at least Goel, 0142, The example computer 800 includes at least one processor 802); and
One or more memory devices, the one or more memory devices storing instructions that when executed by the one or more processors cause the computing system to perform operations (see at least Goel, 0142-0143 memory 806 holds instruction and data used by the processor 802), the operations comprising: 
Monitoring a transportation service that comprises at least an aerial transport of a user to determine a plurality of state changes associated with the transportation service, wherein each of the plurality of state changes is indicative of a progress of the transportation service see at least Goel, 0162, The rider boards the VTOL … system 130 sends a notification to the transport services coordination system 115 that the rider has completed boarding … or the rider may be requested to confirm when boarding is complete via the client device. Examiner notes that this shows a state of boarding has not completed and a state of boarding has completed.);
Wherein monitoring the transportation service comprises obtaining data associated with a plurality of devices involved in the transportation service, wherein the plurality of devices comprise a user device, one or more ground vehicle service provider devices, one or more aerial vehicle service provider devise, and one or more facility devise (see at least Goel, 0162-0163, either a computer system in the VTOL aircraft or a node management system 130 sends a notification … or the rider may be requested to confirm … via the client device. See also 0029, 130 may be located at the node. See further 0130, 705 send out an invitation to one or more vehicles (or driver client device 140) … rider is paired with a vehicle Examiner notes that client device is user device; computer in the VTOL is aerial vehicle service provider device, and node management system 130 that resides in the take-off node is facility device; and vehicle or driver client device that accepts the invitation is the ground vehicle service provider devices); 
Wherein each respective state change of the plurality of state change is associated with one or more corresponding Examiner notes the state change (from non-boarded to boarded) is associated with information collected from these devices, which is an associated device state for each of these devices)
Obtaining, from the user device, a request for the transportation service, wherein the request is generated via a user software application that runs on the user device (see at least Goel, 0031-0032, A user provides a pickup location and destination within the application and the client device 140 sends a request for transport services to the transport services coordination system 115. … a transport request can be serviced by a combination of ground-based and aerial transportation);
Determining an aerial service provider associated with at least one aerial service provider device to provide the aerial transport for the user, wherein the aerial transport is associated with an origin facility and a destination facility (see at least Goel, 0160-0161, For example, requests may be considered eligible if any time may be saved by servicing them at least in part with a VTOL aircraft … In one embodiment, the itinerary includes three legs: (1) from the origin to a take-off node; (2) from the take-off node to a landing node. See also Fig. 11, step 1120 determine whether request is eligible to be serviced by VTOL)
determining a state change associated with the transportation service of the plurality of state change associated with the transportation service (see at least Goel, 0161, In one embodiment, the itinerary includes three legs: (1) from the origin to a take-off node; (2) from the take-off node to a landing node. And see 0122, information about a given VTOL aircraft 120 includes … a list of currently assigned riders. Therefore, rider assignment is a state change associated with the transportation service);

generating a multi-modal transportation itinerary, based at least in part on the state change associated with the transportation service, for facilitating the aerial transport for the user, the itinerary comprising at least a first transportation 



Goes does not explicitly disclose 
state change is corresponding to user interface and that each user interface state correspond to a user interface at a respective device of the plurality of devices;
adjusting an aerial software application that runs on an aerial device associated with the aerial service provider based at least in part on an aerial user interface state corresponding to the state change associated with the transportation 
determining a subsequent state change associated with the transportation service of the plurality of state changes associated with the transportation service, wherein the subsequent state change occurs after the state change; and
adjusting the aerial software application that runs on the aerial device associated with the aerial service provider based at least in part on a subsequent aerial user interface state corresponding to the subsequent state change, wherein the aerial software application is adjusted to display, via the aerial software user interface of the aerial software application, check-in information for the user .

Goel, as shown, has a database storing a list of passenger currently assigned to the VTOL and that certain information can be transmitted to VTOL, which can be piloted by human. Goel, however, does not explicitly show a list of currently assigned passenger is part of data stored on VTOL computer and that these data correspond to user interface of VTOL. Furthermore, Goel, while disclosing subsequent state changes such as requesting if onboard user wishes to delay taking off, doesn’t explicitly disclose a subsequent state change that triggers updating passenger manifest to display check-in information.
Fagan, however, teaches an aerial vehicle device accessible by pilot that allows user to access a passenger manifest GUI that indicates current seat assignment (Fig. 24). The current seat assignment, can also be changed after user boarded (subsequent state change) via a passenger accessing Fig. 18’s interface to change a current seat. Examiner further notes that 
Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Fagan’s passenger manifest GUI with Goel’s maintaining a list of currently assigned passenger for the purpose of providing a user-friendly interface for flight crew regarding passengers on board.

As per claim 15, Goel further discloses the computer system of claim 14, wherein the state change occurs in response to determining the aerial service provider to provide the aerial transport for the user (see at least Goel, 0161, In one embodiment, the itinerary includes three legs: (1) from the origin to a take-off node; (2) from the take-off node to a landing node. And see 0122, information about a given VTOL aircraft 120 includes … a list of currently assigned riders. Therefore, rider assignment is a state change associated with the transportation service)

As per claim 17, Goel further discloses the computing system of claim 14, but does not explicitly disclose wherein determining the subsequent state change associated with the transportation service for the plurality of state changes associated with the transportation service comprises:
Determining that the user has completed a check-in operation for the second transportation leg, wherein the subsequent state change associated with the transportation service occurs as a result of determining that the user has completed the check-in operation for the second transportation leg 
Fagan, however, teaches 
Determining that the user has completed a check-in operation for the second transportation leg, wherein the subsequent state change associated with the transportation service occurs as a result of determining that the user has completed the check-in operation for the second transportation leg  (see at least Fig. 18 and 0168, wherein user access Fig. 18’s interface to switch seat from an initial seat to a new seat. Examiner notes that having an initial seat would indicate check-in has completed and passenger is now boarded and the new seat assignment is performed in response to determining initial seat because user can’t select the same seat as the initial seat as shown in Fig. 18)

Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of present invention to combine Fagan’s passenger manifest GUI with Goel’s maintaining a list of currently assigned passenger for the purpose of providing a user-friendly interface for flight crew regarding passengers on board.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 includes the limitations regarding a third subsequent change that involves the following limitations:
adjusting a ground software application that urns on the at least one ground vehicle service provider device … wherein the ground software application is adjusted to display an indication of an assignment of the user to the ground vehicle service provider …
determining, based at least in part on the third subsequent state change associated with the transportation service, a subsequent destination greeter user interface state corresponding to the third subsequent state change for the destination greeter software application, wherein the subsequent destination greeter user interface state corresponding to the third subsequent state change for the destination greeter software application, wherein the subsequent destination greeter user interface state change comprises an indication that the aerial transport has arrived at the destination facility; and
adjusting the destination greeter software application that runs on the greeter device based on the subsequent destination greeter user interface state, wherein the destination greeter software application is adjusted to display the indication of the assignment of the user to the ground vehicle service provider through a destination greeter interface of the destination greeter software application

Prior art Goel, as noted above, does not show a user interface change (though it strongly implies such user interface change). Goel, while discloses having subsequent state interface change related to landing of aerial vehicle, it does not disclose sending the same notification of assignment that was sent to the assigned driver to the destination facility at the landing site. 
Carey (20100138246) teaches that an airport can typically hire greeters (0004) that directs travelers upon landing to their assigned ground transportation vehicles. Carey, however, is directed to a local computer that is used to schedule greeter assignment to airport/gates and does not explicitly disclose that each greeter has a device that receive the same assignment information stored in Carey’s computer, let alone receiving the same notification that was sent to assigned driver. While Carey strongly implies the local computer is inside airport and that it can be accessed by personnel in the airport with real time schedule update, Carey also doesn’t explicitly teach the assignment (indication) is displayed in response to airplane has arrived at the airport.

 Response to Argument
Applicant’s argument has been fully considered but are moot in view of the new grounds of rejection.
Applicant’s arguments are moot in view of newly cited prior art Fagan except for the portion that’s applicable to claim 13.
Regarding Applicant’s argument directed to claim 13, the arguments are persuasive. Please see the section above regarding allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628